                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LENA MARIA CAMACHO BAEZ,                    :   CIVIL ACTION NO. 3:17-CV-610
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
ANDREW M. SAUL, 1                           :
Commissioner of Social Security,            :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 31st day of October, 2019, upon consideration of the motion

(Doc. 30) by plaintiff’s federal-court counsel for attorney fees pursuant to 42 U.S.C.

§ 406(b)(1), requesting, inter alia, that we hold the instant motion for Section 406(b)

fees in abeyance pending a determination by the Commissioner of Social Security

(“Commissioner”) of the Section 406(a) fees, if any, to be awarded to plaintiff’s

administrative-level counsel, (see Doc. 30 ¶¶ 7-8), it is hereby ORDERED that:

      1.     The court will defer ruling on the instant Section 406(b) motion (Doc.
             30) until the Commissioner decides the administrative-level attorney’s
             petition for Section 406(a) fees.

      2.     Plaintiff’s federal-court counsel shall notify the court promptly upon
             receipt of notice of the Commissioner’s award, if any, of Section 406(a)
             fees to plaintiff’s administrative-level counsel.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

      1
        Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this action. See
FED. R. CIV. P. 25(d).
